The Honorable George Hopkins State Senator 78 Harver Hills Malvern, Arkansas 72104
Dear Senator Hopkins:
This is in response to your request for an opinion on a follow-up question to the questions answered in Op. Att'y Gen.94-058, recently issued to you.  Those questions involved the legality and/or constitutionality of the City of Malvern or Hot Springs County levying a sales tax to support the construction of a building for use by Ouachita Technical College.  Your current question involves a 1982 order of the Hot Springs County Chancery Court (Norwood v. Livingston, et al., No. E 81-73) which restrains the county from making appropriations for certain purposes.  You have forwarded the pertinent part of the order and ask for an opinion on whether the order prohibits Hot Springs County from calling a county sales and use tax election if the funds generated by a favorable vote at the election would ultimately benefit Ouachita County Technical College.
I must note that this office, in the official opinions context, does not construe the provisions of such orders to determine their applicability to particular factual circumstances.  The construction of such orders is an appropriate function for the county's regular counsel, or the issuing court, upon proper application therefor.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely, WINSTON BRYANT Attorney General